Citation Nr: 1635658	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 27, 1974 to January 21, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

This appeal has been most recently remanded to the RO in March 2016 to schedule a hearing before a Veterans Law Judge.  The Veteran testified before the undersigned in a July 2016 hearing and the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD or other psychiatric disorder that began in service.  At the hearing, the Veteran testified he stopped seeking mental health treatment at VA several years ago and began receiving mental health treatment from a private psychiatrist - Dr. R. - in 2008 and continues to receive treatment from Dr. R.  However, there are no treatment records from Dr. R. in the claims file.

On remand, steps should be taken to obtain all available mental health treatment records from Dr. R. since 2008 and any other treatment providers identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment for his mental health since 2008, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.

After obtaining releases, the AOJ should attempt to obtain all identified medical records.  All records and/or responses received should be associated with the claims file.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




